Citation Nr: 9912830	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-50 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the lumbosacral spine, currently evaluated as 
20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
March 1973 and from May 1973 to August 1989.  

Review of the claims file reveals that, in a statement dated 
in November 1996, the veteran asked that his right ankle 
condition "be rated and service connect[ed]."  (Previously, 
by an October 1989 rating action, the regional office (RO) 
denied service connection for residuals of a fracture of the 
right ankle, including arthritis.)  Also, in a document dated 
in February 1997, the veteran raised the issue of the 
propriety of the initial noncompensable evaluation assigned 
for service-connected organic impotence, status-post 
insertion of penile prosthesis.  See also February 1997 
hearing transcript (T.) at 5-6.  Additionally, in a statement 
dated in May 1997, the veteran raised the issue of 
entitlement to service connection for bilateral hearing loss.  
The RO has not adjudicated the issues of whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
right ankle fracture (including arthritis), the issue of the 
propriety of the initial noncompensable evaluation assigned 
for his service-connected organic impotence and status-post 
insertion of penile prosthesis, and the issue of entitlement 
to service connection for bilateral hearing loss.  These 
claims are, therefore, referred to the RO for appropriate 
action.  

It should also be noted that, by an April 1997 rating action, 
the RO denied the veteran's claim of entitlement to 
additional compensation based on his wife's need of aid and 
attendance.  In the notice of disagreement which was received 
at the RO in the same month, the veteran explained that his 
claim regarding his wife actually involved a claim for 
additional compensation on account of her being housebound.  

In May 1997, the RO furnished the veteran with a statement of 
the case regarding the issue of entitlement to additional 
compensation based on the need of his spouse's aid and 
attendance as well as the issue of additional compensation on 
account of her being housebound.  Thereafter, no appeal was 
received and the RO closed its consideration of these issues.  
Consequently, neither of these claims are currently in 
appellate status before the Board of Veterans' Appeals 
(Board).  See 38 C.F.R. § 20.302(a), (b) (1998).  


REMAND

Low Back

With regard to the claim of entitlement to a disability 
rating greater than 20 percent for arthritis of the 
lumbosacral spine, the veteran has asserted that this 
service-connected disability has increased in severity.  
Specifically, he testified at a personal hearing conducted 
before a hearing officer at the RO in February 1997 that, as 
a result of his service-connected low back disability, he had 
developed problems with his lower extremities as well as 
bladder and bowel incontinence.  T. at 4-9, 38-39.  

According to the medical records which have been obtained and 
associated with the claims file during the current appeal, a 
private physician explained in October 1993 that magnetic 
resonance imaging (MRI) completed on the veteran's lumbar 
spine reflected no evidence of any type of surgical problems 
but did show mild arthritic problems.  In view of the fact 
that the veteran was approximately 40-50 pounds overweight, 
the physician recommended that the veteran begin 
participation in a weight loss program.  

In December 1995, the veteran again sought treatment for 
complaints of low back pain.  Physical examination at that 
time demonstrated no restrictions with bending forward, no 
muscle weakness, no sensory loss, and negative straight leg 
raising.  The examiner assessed chronic low back pain 
possibly having a mechanical origin or possibly representing 
fasciitis or somatization.  

At a VA joints examination conducted in August 1996, the 
veteran reported that he had pain which was localized in his 
lower lumbosacral region that limited his ability to sit for 
periods of time and that caused him difficulty getting up 
from a chair after sitting for a prolonged period of time.  
Examination showed that the veteran could actively forward 
flex to 30 degrees, that he could extend to the neutral 
position, and that he had lateral flexion of 5 degrees in 
both planes.  The veteran complained of pain on all ranges of 
motion of his back.  X-rays taken of the veteran's lumbar 
spine showed some degenerative disc changes which were 
relatively diffuse, and some very minimal degenerative 
changes involving the facet joints.  Explaining that the 
radiographic films only supported a very mild degree of 
arthritic changes, the examiner concluded that the veteran 
had some restricted range of motion of his lumbar spine which 
were volitional restrictions.  

In the following month, the veteran sought treatment for 
complaints of low back pain.  Physical examination 
demonstrated continued limitation of flexion in his back.  
Nerve conduction studies completed in February 1997 suggested 
bilateral L5 or S1 radiculopathies.  

At a VA aid and attendance/housebound examination conducted 
in May 1997, the examiner noted that the veteran wore 
numerous braces, including ones for both of his knees, his 
low back, and his right ankle.  The veteran reported that he 
could not walk except within his own home when he uses a 
walker, and that he could not stand or walk for any 
appreciable amount of time due to severe nerve damage.  The 
veteran cited cervical and thoracic spine problems as the 
reasons for his inability to stand or walk.  The examiner 
noted that the veteran's main orthopedic complaints concerned 
his knees and ankles.  No examination of the veteran's back 
was performed.  Additionally, a November 1997 medical report 
reflected a finding of chronic sciatic nerve syndrome.  

In April 1998, the veteran reported having pain in his lumbar 
spine which radiated to the front of his thighs and into his 
legs, as well as problems with "jerking" of his legs at 
night.  Examination showed "good" range of motion (in terms 
of flexion, extension, rotation, and sidebending), paraspinal 
muscle spasm, tenderness of the lumbar spine and the 
sacroiliac joint, loss of sensation to pinprick at L3-L5 
bilaterally, good strength bilaterally, and intact pulses 
bilaterally.  MRI revealed mild facet degeneration of the 
lumbar spine with L2-3 right bulge.  The examiner recommended 
ruling out peripheral neuropathy and diagnosed mechanical low 
back pain.  

According to a June 1998 medical report, MRI had shown mild 
facet disease.  Another record dated in the same month noted 
the veteran's diagnoses of low back pain and peripheral 
neuropathy.  In a July 1998 letter, the veteran's physician, 
Dr. King, noted that the veteran's past medical history was 
significant, in pertinent part, for lumbar spondylosis as 
well as chronic low back pain secondary to trauma, psoriasis, 
psoriatic arthritis, as well as the lumbar spondylosis.  

The Board acknowledges that the examiner conducting the 
August 1996 VA joints examination noted the veteran's 
description of pain localized in his lower lumbosacral region 
which limits his ability to sit for periods of time and which 
causes him difficulty getting up from a chair after sitting 
for a prolonged period of time.  The examiner also reported 
the ranges of motion of the veteran's back as well as his 
complaints of pain on all ranges of motion of his back.  

As to the pain experienced by the veteran, however, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stressed that, in evaluating disabilities 
of the joints, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  In order to obtain 
evidence sufficient to rate the veteran's lumbosacral 
arthritis in this manner, further development of this case is 
required in the form of another VA examination.  

In this regard, the Board notes the medical records which 
have been received and associated with the claims folder 
during the current appeal reflect that, in addition to a 
diagnosis of degenerative changes of the lumbar spine, the 
veteran has also been diagnosed with chronic sciatic nerve 
syndrome, peripheral neuropathy, lumbar spondylosis, and 
psoriatic arthritis.  Consequently, at the VA examination 
conducted pursuant to this remand, the examiner should 
determine which, if any, of these additional disabilities 
were caused by, or made worse by, the veteran's service-
connected lumbosacral spine arthritis.  

Moreover, the veteran testified at the February 1997 personal 
hearing that he had undergone additional testing, including 
MRI and an electromyograph (EMG), just a few days prior to 
the hearing.  T. at 11.  According to the veteran's 
testimony, all of his medical records have been "sent 
through" Dr. Gretchen King, his primary physician at the 
local VA medical center for the prior three years.  
T. at 10, 12.  

Subsequently, in a statement dated in August 1998, the 
veteran explained that he had received treatment from 
Dr. Robert Adelaar in the Department of Orthopedics at the 
H. H. McGuire VA Hospital and in his office at MCV Physicians 
at Stony Point.  The veteran also reported that he is a 
patient of Dr. Lester at the Pain Clinic at the H. H. McGuire 
VA Hospital and of Dr. Joseph Bruzzee at the Rheumatology 
Clinic.  Review of the claims folder appears to indicate that 
the RO has not attempted to obtain records of treatment that 
the veteran received from these physicians.  On remand, 
therefore, the RO should request copies of such medical 
reports.  

Total Disability Rating Based On Individual Unemployability

With regard to the claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability, the Board notes that service connection has been 
granted for the following disabilities:  functional dyspepsia 
(30%), arthritis of the lumbosacral spine (20%), hypertension 
(10%), psoriasis (10%), traumatic arthritis of the right knee 
(10%), traumatic arthritis of the left knee (10%), and 
organic impotence--status post insertion of penile prosthesis 
(0%).  In an August 1998 statement, the veteran asserted that 
he is unemployable as a result of the following 
disabilities:  post-traumatic stress disorder (PTSD), "the 
multiple deficits of being a paraplegic patient with 
psoriatic arthritic lesions," and "very painful" chronic 
sciatic nerve syndrome.

Previously at the February 1997 personal hearing, the veteran 
testified that his back, PTSD, and bowel conditions prevented 
him from working.  T. at 13.  He explained that he last 
worked in April 1994 as a nurse in a recovery room but had to 
leave because he was unable to complete his assigned duties.  
T. at 12.  According to the veteran's testimony, his 
supervisor had concluded that the veteran was not able to 
accomplish the physical requirements of the job due to his 
back and extremity conditions.  T. at 12-13.  

By a February 1994 statement, the veteran's former supervisor 
stated that the restrictions placed upon the veteran 
prevented him from successfully performing his job as a nurse 
in the Post Anesthesia Care Unit (PACU).  (In an attached 
statement, the veteran described being unable to stoop, 
kneel, bend, twist, stand, or lift as a result of his medical 
condition.)  Additionally, the former supervisor explained 
that, during July 1993, the veteran was asked to undergo a 
fitness for duty examination.  The former supervisor noted 
that the veteran's behavior and actions at work were unusual 
and not safe for the patients or himself and that he had 
experienced low back pain and was found to be drowsy while on 
duty.

The veteran's physician, Dr. King, expressed her opinion in a 
July 1998 letter, that the veteran "has had further 
functional decline and now rides in an electric wheel chair 
and scooter."  Dr. King explained that the veteran's past 
medical history was significant for numerous (thirteen) 
disabilities.  The list provided by Dr. King includes both 
service-connected as well as nonservice-connected 
disabilities.  Specifically, Dr. King cited the veteran's 
hypertension, hypercholesterolemia, peptic ulcer disease and 
gastroesophageal reflux disease, treatment for persistent 
H. Pylori positive symptoms, possible coronary artery 
disease, impotence, post-traumatic stress disorder, psoriasis 
and psoriatic arthritis, cervical and lumbar spondylosis, 
status-post anterior cervical fusion, status-post arthroscopy 
of the left knee (for a torn meniscus), chronic low back pain 
(secondary to psoriasis, psoriatic arthritis, and cervical 
and lumbar spondylosis), gout, and chronic pain syndrome.  

Additional medical records reflect recent treatment for other 
various disorders, including allergic rhinitis, mild asthma, 
chronic sciatic nerve syndrome, refractive error, 
sensorineural hearing loss, left ear fungal infection, 
depression, a history of right-sided congestive heart 
failure, and valvular heart disease manifested by mitral 
regurgitation and aortic insufficiency.  However, none of the 
medical records received during the current appeal include 
opinions regarding the collective effect of only the 
service-connected disabilities on the veteran's ability to 
obtain or maintain employment.  See Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

As noted above, the veteran has cited both service-connected 
and nonservice-connected disabilities as the bases for his 
unemployability.  Recent medical records reflect treatment 
for both service-connected and nonservice-connected 
disorders.  Indeed, as the Board noted in the introduction 
above, the veteran has raised claims of service connection 
for some of these currently nonservice-connected disabilities 
which have not been addressed by the RO.  Additionally, it 
appears that the veteran was released from his former 
employment as a result of both behavioral and medical 
problems.  Consequently, the Board concludes that the issue 
of entitlement to a total rating based on individual 
unemployability should be remanded to allow the RO the 
opportunity to adjudicate the service connection claims 
raised by the veteran that were not addressed in the most 
recent (February 1999) rating decision, and to obtain medical 
opinion evidence regarding the effect of service-connected 
disability on employability.  

Finally, the Board notes that the veteran asked for a travel 
Board hearing when he submitted his substantive appeal in 
November 1996.  Subsequently, on a December 1996 VA Form 9 he 
indicated that he wanted a hearing before a hearing officer 
at the RO.  Such a hearing was conducted in February 1997; 
however, it is not entirely clear whether the veteran still 
wants the travel Board hearing he originally requested, or 
whether the February 1997 hearing fully satisfied his request 
for a hearing.  This should be clarified on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his low back disability in recent 
years.  The Board is particularly 
interested in records of recent treatment 
from the McGuire VA Hospital, and from 
Dr. Robert Adelaar at MCV Physicians at 
Stony Point.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected arthritis of his 
lumbosacral spine.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must include the 
active and passive ranges of motion of 
the veteran's lumbar spine.  Also, the 
examiner should express an opinion as to 
whether any additional low back 
disability shown on examination, 
including but not limited to any chronic 
sciatic nerve syndrome, other neurologic 
deficits, lumbar spondylosis, or 
psoriatic arthritis is in any way related 
to, or made worse by the 
service-connected lumbosacral arthritis.  
All functional losses found to be due to 
service-connected disability (and any 
associated problems), including any pain, 
weakness, or additional difficulties 
during flare-ups, should be equated to 
range of motion lost beyond that 
demonstrated clinically.  

3.  The veteran should be afforded a VA 
examination to determine the extent of 
all of his service-connected disabilities 
(including functional dyspepsia, 
hypertension, psoriasis, traumatic 
arthritis of his right knee, traumatic 
arthritis of his left knee, organic 
impotence with penile prosthesis, and any 
other disability for which the RO finds 
that service connection is warranted.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings in accordance with 
applicable rating criteria.  The examiner 
should also express an opinion as to 
whether the veteran's service-connected 
disabilities have collectively rendered 
him unable to secure or to follow a 
substantially gainful occupation.  

4.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 20 percent for arthritis of 
the lumbosacral spine and the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If either 
of these benefits sought is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.  The RO should also clarify 
whether the veteran desires a travel 
Board hearing.  Is so, necessary 
arrangements should be made.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review.

No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


